In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-07-00079-CR

______________________________



MARC RUSSELL HICKEY, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 188th Judicial District Court

Gregg County, Texas

Trial Court No. 35,438-A







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Moseley


MEMORANDUM OPINION


	In this appeal, Marc Russell Hickey appeals his conviction for aggravated assault against a
public servant.  See Tex. Penal Code Ann. § 22.02(b) (Vernon Supp. 2007).  Hickey was sentenced
to forty-five years' imprisonment on this conviction.  This sentence runs concurrently with other
sentences in companion cases in which Hickey has appealed his convictions of evading detention
(cause number 06-07-00077-CR) and aggravated assault and failure to stop and render aid (cause
number 06-07-00078-CR). 
	Because the issues raised in each appeal are identical, for the reasons stated in our opinion
issued this day in Hickey v. State, cause number 06-07-00077-CR, we affirm the judgment of the trial
court.


						Bailey C. Moseley
						Justice

Date Submitted:	January 23, 2008
Date Decided:		January 24, 2008

Do Not Publish

mes New Roman">							Justice

Date Submitted:	October 22, 2009
Date Decided:		October 23, 2009